UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedDecember31, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission file number 333-135805 TRADESHOW PRODUCTS, INC. (Exact name of registrant as specified in its charter) Nevada 20-3336498 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1920 East Hallandale Beach Blvd., Suite 708 Hallandale, Florida 33009 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (954) 458-1145 Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered None None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $.001 (Title of class) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yes x No o State the number of shares outstanding of each of the issuer’s classes of common equity, as ofFebruary 8, 2008: 101,225,000 shares of common stock. Transitional Small Business Disclosure Format (check one): Yes oNo x TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis or Plan of Operation 10 Item 3. Controls and Procedures 11 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 12 Item 3. Defaults Upon Senior Securities. 13 Item 4. Submission of Matters to a Vote of Security Holders. 13 Item 5. Other Information. 13 Item 6. Exhibits 13 SIGNATURES Except as otherwise required by the context, all references in this prospectus to "we", "us”, "our", “Focus Views”, ”Tradeshow”,or "Company" refer to the consolidated operations of Tradeshow Products, Inc., a Nevada corporation, and its wholly owned subsidiaries. Forward-Looking Statements and Associated Risks The Private Securities Litigation Reform Act of 1995 provides a "safe harbor" for certain forward-looking statements. Some of the statements contained in this quarterly report of the Companydiscuss future expectations, contain projections of our operations or financial condition or state other forward-looking information. Some statements contained in this quarterly report on Form 10-QSB that are not historical facts (including without limitation statements to the effect that we "believe," "expect," "anticipate," "plan," "intend," "foresee," or other similar expressions) and are forward-looking statements. These forward-looking statements are based on our current expectations and beliefs concerning future developments and their potential effects on us. There can be no assurance that future developments affecting us will be those anticipated by us. All comments concerning our expectations for future revenue and operating results are based on our forecasts of our plan of operation and do not include the potential impact of any future acquisitions or operations. These forward-looking statements involve significant risks and uncertainties (some of which are beyond our control) and assumptions. Should one or more of these risks or uncertainties materialize, or should any of our assumptions prove incorrect, actual results may vary in material respects from those projected in the forward-looking statements. i PART I -FINANCIAL INFORMATION Item 1.Financial Statements TRADESHOW PRODUCTS, INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS DECEMBER 31, 2007 (UNAUDITED) ASSETS CURRENT ASSETS Cash $ 1,936 TOTAL CURRENT ASSETS 1,936 Office equipment (net of accumulated depreciation of $2,073) 1,789 TOTAL ASSETS $ 3,725 LIABILITIES AND STOCKHOLDERS’ DEFICIENCY CURRENT LIABILITIES Accounts payable and accrued expenses $ 45,375 Due to affiliated company 113,903 Accrued interest 1,189 Notes payable - related party 55,101 TOTAL CURRENT LIABILITIES 215,568 STOCKHOLDERS’ DEFICIENCY Preferredstock, $0.001 par value, 5,000,000 shares authorized,no shares issued and outstanding - Common stock, $0.001 par value, 980,000,000 shares authorized,101,225,000 shares issued and outstanding 101,225 Additional paid in capital 8,033 Deficit accumulated during development stage (321,101 ) Total Stockholders’ Deficiency (211,843 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIENCY $ 3,725 See accompanying notes to condensed consolidated financial statements. 1 TRADESHOW PRODUCTS, INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For The Period From For The Three Months EndedDecember 31, July 14, 2004 (Inception) through December31, 2007 2007 2006 REVENUE $ - $ - $ 49 OPERATING EXPENSES Rent 9,209 5,850 107,459 Professional fees 41,827 500 203,002 Office 1,623 5 3,612 Depreciation 322 695 2,073 Travel and entertainment - 113 3,814 Total operating expenses 52,981 7,163 319,960 LOSS FROM OPERATIONS (52,981 ) (7,163 ) (319,911 ) OTHER EXPENSE Interest expense 1,190 - 1,190 Total other expense 1,190 - 1,190 NET LOSS $ (54,171 ) $ (7,163 ) $ (321,101 ) Basic and diluted - loss per share $ - $ - Weighted average number of shares outstanding,basic and diluted 101,225,000 100,000 See accompanying notes to condensed consolidated financial statements. 2 TRADESHOW PRODUCTS, INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIENCY FOR THE PERIOD FROM JULY 14, 2004 (INCEPTION) THROUGH DECEMBER 31, 2007 (UNAUDITED) Common Stock Additional Deficit Accumulated During Common Stock Stock to Subscriptions Paid In Development Shares Amount be Issued Receivable Capital Stage Total Net loss for the period ended December 31, 2004 - $ - $ - $ - $ - $ (16,716 ) $ (16,716 ) BALANCE AT DECEMBER 31, 2004 - (16,716 ) (16,716 ) Common stock to be issued (5,750,000 shares) in exchange for subscriptions receivable 5,750,000 - 575 (5,750 ) 5,175 - - Net loss for the year ended December 31, 2005 - (37,056 ) (37,056 ) BALANCE AT DECEMBER 31, 2005 5,750,000 - 575 (5,750 ) 5,175 (53,772 ) (53,772 ) Cancellation of stock subscriptions (5,750,000 shares) (5,750,000 ) - (575 ) 5,750 (5,175 ) - - Common stock to be issued (100,000 shares) in exchange for subscriptions receivable - - 10 (10,000 ) 9,990 - - Net loss for the year ended December 31, 2006 - (34,636 ) (34,636 ) BALANCE AT DECEMBER 31, 2006 - - 10 (10,000 ) 9,990 (88,408 ) (88,408 ) Net loss for the period ended September 30, 2007 - (178,522 ) (178,522 ) BALANCE AT SEPTEMBER 30, 2007 - - 10 (10,000 ) 9,990 (266,930 ) (266,930 ) Payment of subscriptions receivable 10,000 10 (10 ) 10,000 - 10,000 Common stock issued in reverse merger 124,390,000 124,390 - - (125,132 ) - (742 ) Retirement of common stock (23,275,000 ) (23,275 ) - - 23,275 - - Conversion of accounts payable to common stock 100,000 100 - - 99,900 - 100,000 Net loss for the period ended December 31, 2007 - (54,171 ) (54,171 ) BALANCE AT DECEMBER 31, 2007 101,225,000 $ 101,225 $ - $ - $ 8,033 $ (321,101 ) $ (211,843 ) See accompanying notes to condensed consolidated financial statements. 3 TRADESHOW PRODUCTS, INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For The Period From For the Three Months Ended December 31, July 14, 2004 (Inception) through December31, 2007 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (54,171 ) $ (7,162 ) $ (321,101 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 322 696 2,073 Changes in liabilites Increase (decrease) in accounts payable (2,125 ) 6,462 155,375 Increase in accrued expenses 1,189 - 1,189 Net Cash Used In Operating Activities (54,785 ) (4 ) (162,464 ) CASH FLOWS USED IN INVESTING ACTIVITIES: Purchase of fixed assets (1,351 ) - (3,862 ) Cash acquired in reverse merger (742 ) - (742 ) Net Cash Used In Investing Activities (2,093 ) - (4,604 ) CASH FLOWS FROM FINANCING ACTIVITIES: Notes payable - related party 22,601 - 55,101 Due from affiliate 4,351 - 113,903 Subscription receivable - - (9,550 ) Payment of subscription receivable 9,550 - 9,550 Net Cash Provided From Financing Activities 36,502 - 169,004 NET INCREASE (DECREASE) IN CASH (20,376 ) (4 ) 1,936 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 22,312 10 - CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 1,936 $ 6 $ 1,936 Supplemental disclosure of non cash investing & financing activities: Conversion of account payable to common stock $ 100,000 $ - $ 100,000 See accompanying notes to condensed consolidated financial statements. 4 TRADESHOW PRODUCTS, INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2007 (UNAUDITED) NOTE 1 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (A) Organization and Business Operations The accompanying unaudited condensed consolidated financial statements include the accounts of Focus Views, Inc., and its controlled subsidiary, Tradeshow Products, Inc. (hereinafter referred to as the “Company”).As noted above, the historical financial statements as presented reflect the operations of Focus Views, Inc. as a result of a reverse merger.Tradeshow Products, Inc. is the name of the surviving entity. The Company is considered to be in the development stage. Focus Views, Inc. was incorporated under the laws of the State of Delaware on November 14, 2006. A wholly owned subsidiary, Focus Views, Inc. was incorporated on July 14, 2004 under the laws of the State of Florida.Focus Views, Inc. was formed for the purpose of providing clear, concise, and consolidated market data and news to the investment community, primarily through the Internet.Its offices are located in Hallandale, Florida. The Company’s fiscal year end is September30th. There have been no significant operations since inception. The Company is in the process of raising additional capital and financing for future operations. On December 5, 2007, Focus Views, Inc. and Tradeshow Products, Inc., a Nevada corporation, entered into aPlan of Reorganization whereby Tradeshow Products, Inc. acquired all of the issued and outstanding shares of Focus Views,
